 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY R. TURNER,                                    1:19-cv-00289 BAM (PC)

12                        Plaintiff,
                                                            ORDER TRANSFERRING CASE TO THE
13            v.                                            NORTHERN DISTRICT OF CALIFORNIA

14    EDMUND G. BROWN, JR. et al.,
15                        Defendants.
16

17           Plaintiff Anthony R. Turner is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. ' 1983.

19           “For the convenience of parties and witnesses, in the interest of justice, a district court

20   may transfer any civil action to any other district or division where it might have been brought or

21   to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). “A civil

22   action may be brought in – (1) a judicial district in which any defendant resides, if all defendants

23   are residents of the State in which the district is located; [or] (2) a judicial district in which a

24   substantial part of the events or omissions giving rise to the claim occurred . . . .” 28 U.S.C.

25   § 1391(b).

26           In this case, Plaintiff’s complaint clearly alleges that the events at issue in this action

27   occurred at Salinas Valley State Prison in Monterey County, which is located within the

28   boundaries of the Northern District of California. (ECF No. 1, p. 3.) While one of the eighteen
                                                       1
 1   named defendants is listed as working at California Correctional Institution, and several other

 2   defendants are listed as working at locations in Sacramento, California, there is no indication that

 3   any, much less “a substantial part,” of the events giving rise to this action have taken place within

 4   the boundaries of the Eastern District of California. In addition, the complaint lacks allegations

 5   linking any of these defendants to the events at issue. Therefore, Plaintiff=s claim should have

 6   been filed in the United States District Court for the Northern District of California. In the

 7   interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 8   correct district. See 28 U.S.C. ' 1406(a); Ravelo Monegro v. Rosa, 211 F.3d 509, 512 (9th Cir.

 9   2000).

10            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

11   States District Court for the Northern District of California.

12
     IT IS SO ORDERED.
13

14      Dated:      March 13, 2019                              /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
